Citation Nr: 0214117	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  94-31 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the low back, currently rated 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the right (major) hand, currently rated 10 
percent disabling.

3.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the left lower leg, currently rated 10 
percent disabling.

4.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the right thigh, currently rated 10 
percent disabling.

5.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the right lower leg, currently rated 10 
percent disabling.

6.  Entitlement to an increased (compensable) rating for 
scars due to shell fragment wounds to the right forearm and 
right hip.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active U.S. Marine Corps service from August 
1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO), which 
denied increased ratings for residuals of various shell 
fragment wounds.  In May 1996, January 1998, and November 
2000, this case was remanded to the RO for additional 
development of the evidence.  With respect to the latter 
remand, the Board finds that the RO completed the requested 
development satisfactorily.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

In a July 2002 written statement, the veteran indicated that 
he desired an earlier effective date for his service-
connected PTSD.  As this issue has not yet been considered or 
procedurally developed, the Board is referring it to the RO 
for initial adjudication.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  


FINDINGS OF FACT

1.  The veteran's residuals of low back shell fragment wounds 
are manifested by no more than minimal low back discomfort.

2.  The veteran's residuals of right hand shell fragment 
wounds are manifested by no more than minimal symptomatology.  
There is no weakness, scarring, or laceration of the muscles 
and grip strength has been assessed as normal.

3.  The veteran's residuals of left lower leg shell fragment 
wounds are manifested by no more than moderate symptomatology 
without atrophy, adhesions, muscle weakness, or pain.  

4.  The veteran's residuals of right thigh shell fragment 
wounds are manifested by no more than minimal symptomatology 
without palpable shrapnel, weakness, adhesions, numbness, 
tingling, or itching. 

5.  The veteran's residuals of right lower leg shell fragment 
wounds are manifested by no more than rare itching without 
numbness, tingling, weakness, or adhesions.  

6.  His scars of the right forearm and right hip resulting 
from shell fragment wounds are manifested by no limitation of 
function and no adverse symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a shell fragment wound to the low back are not met.  38 
U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321(b), 4.73, 
Diagnostic Code 5320 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for a shell fragment wound to the right (major) hand are not 
met.  38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321(b), 
4.73, Diagnostic Code 5309 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for a shell fragment wound to the left lower leg are not met.  
38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321(b), 4.73, 
Diagnostic Code 5311 (2001).

4.  The criteria for an evaluation in excess of 10 percent 
for a shell fragment wound to the right thigh are not met.  
38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321(b), 4.73, 
Diagnostic Code 5315 (2001).

5.  The criteria for an evaluation in excess of 10 percent 
for a shell fragment wound to the right lower leg are not 
met.  38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321(b), 
4.73, Diagnostic Code 5311 (2001).

6.  The criteria for a compensable evaluation for scars due 
to shell fragment wounds to the right forearm and right hip 
are not met.  38 U.S.C. §§ 1155, 5107 (2002); 38 C.F.R. §§ 
3.321(b), 4.112, Diagnostic Code 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefits sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Consequently, the Board concludes that VA's statutory 
duty to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

The veteran served in Vietnam and is the recipient of the 
Purple Heart Medal and Combat Action Ribbon in addition to 
other awards and decorations.  He was wounded during a mortar 
attack in June 1969.  During that incident, he received shell 
fragment wounds to his face, low back, right hand, left leg, 
right thigh, right leg, right hip, and right forearm.  In 
February 1970, the Physical Evaluation Board recommended that 
he be found unfit for duty due to physical disability 
resulting from enucleation of the right eye.  

A July 1992 VA X-ray examination report reflected 
observations of the anterior-posterior aspect of his body, 
from the knees up, to exclude the arms.  It indicated 
multiple metallic fragments, including four in the soft 
tissue of the distal right thigh, two small fragments behind 
the T3 vertebra, two fragments in the right buttock, and two 
small fragments in the head whose precise location could not 
be located without computer-aided tomography (CT) imaging.  
During a May 1993 VA examination of the muscles, the examiner 
noted that the veteran showed him CT scans of his lumbar 
spine and head, which showed the multiple, retained, metallic 
fragments and their precise locations.  The examiner noted 
the veteran's complaints of back spasms without radicular 
pain.  

The veteran testified at a September 1993 RO hearing that two 
or three times a week he had occasional sharp low back muscle 
spasms near the site of his shell fragment wound scar with 
radiation across the buttocks and into the left leg and left 
knee.  He stated the pain in his hips at another scar site 
made ambulating stairs difficult.  He added that he had 
numbness and itching of the left calf, near another shell 
fragment wound scar, to such an extent that he often 
scratched the area until it bled.  He stated that he had 
increasingly lost grip strength in his right (major) hand.

On October 1993 VA medical examination, the veteran said he 
experienced low back muscle spasms and some pain radiating 
down the left leg at the sites of the shrapnel scars.  He 
also complained of tenderness to the scars on his right hand 
from an apparent through and through lesion.  The examiner 
noted that the shell fragment wound scars in the right L3 
area, the right buttock, the right anterior thigh, the right 
calf, and the right lateral leg had been debrided in the 
past.  He also observed a through and through shell fragment 
wound in the left calf area.  The examiner's impression was 
that the low back pain was related to the shell fragment 
wounds, and that the veteran bore scars from shell fragment 
wounds in those areas already described.  The examiner stated 
that he saw no indication of radiculopathy. 

In May 1996, the Board remanded this case for additional 
evidentiary development.  

On October 1996 VA medical examination, the examiner opined 
that it was unlikely that complaints of morning back 
stiffness and pain were related to a shrapnel injury to the 
back.  It is noted that neurologic test findings during the 
October 1996 examination were negative.

Another remand was issued by the Board in January 1998 based 
on the need for more evidentiary development and additional 
adjudication due to a change in law.

On January 2000 VA medical examination, the examiner 
indicated that the veteran's right hand scars were non-
tender.  Right hand sensation was intact, and there was no 
numbness or tingling.  Neurovascular examination of the hands 
was grossly intact.  Grip strength was normal bilaterally.  A 
scar on the back was nontender, and no shrapnel was palpable 
under the scar.  A right hip scar was indented.  
Neurovascular examination was grossly intact.  There was full 
range of hip and knee motion.  A left calf scar caused 
itching.  Sensation was intact to light touch.  Other left 
leg scars were nontender.  A left elbow scar was well healed, 
nontender and very superficial.  The examiner indicated that 
all scars were stable and no subcutaneous shrapnel was 
palpable.  There was some itching of scars of the legs, 
bilaterally.

On February 2000 VA medical examination, the veteran 
complained of itching scars on the lower extremities.  The 
examiner noted, however, that the veteran's other scars did 
not cause itching and did not interfere with his employment.  
The scars on his right hand were hypopigmented and well 
healed.  Other scars were small and well healed.  The 
examiner diagnosed 11 well-healed scars resulting from 
shrapnel wounds.  All were hypopigmented and some were 
indented.  There was no ulceration and no hypertrophic scars 
or keloids.  The examiner also diagnosed mild xerosis of the 
distal lower extremities.  There were no obvious remaining 
fragments on the skin surface.  

In November 2000, the Board remanded this matter again for 
further evidentiary development.  

On April 2001 VA physical examination, the veteran indicated 
that residuals of his shell fragment wounds had not increased 
in severity since January 2000.  He described itching several 
times a year in the scarred areas around the right and left 
leg shell fragment wounds.  He stated that the itching was so 
severe that he often scratched the areas until they bled.  He 
noted no numbness or weakness in the upper and lower 
extremities other than right hand grip weakness.  There was a 
shell fragment wound on the ulnar side of the right hand.  
The entry site was on the palm side measuring 12 millimeters, 
with no adhesion of the scars to the muscles.  There was no 
muscle weakness in either hand, and muscle strength of the 
hands was normal, bilaterally.  There was no numbness in 
either hand, but a demonstrable tremor, right hand greater 
than left, was detected.  The right hand tremor was moderate, 
and the left hand tremor was very mild.  There was no 
weakness in either hand, scarring, or lacerations to the 
muscles.  As to the right forearm and elbow shell fragment 
wounds, the examiner indicated that that there was a 13-
millimeter scar the in posteromedial arm area, as well as 
7.5- and 1.3-millimeter scars, which were not indented and 
unattached to the muscles.  There was no ulnar nerve 
irritation or tingling.  Elbow motion was normal, ranging 
from zero-140 degrees, bilaterally without pain.  The right 
hip area shrapnel wound included a 2-by-2 centimeter scar 
that was lightly indented.  No shrapnel was palpable.  There 
was no adherence to the muscles or muscle weakness.  Also, 
there was no numbness or tingling, and no history of itching.  
Right hip motion was from zero-130 degrees and was equal to 
left hip range of motion.  Extremes of internal rotation and 
abduction of the left hip were mildly uncomfortable and 
uncomfortable on the right.  With respect to the right 
anterior thigh, there was a 4.5-by-1.6-centimeter scar that 
did not cause itching.  There was no weakness or muscular 
adhesion.  An additional scar measured 2.2-by-1 centimeter; 
it was indented and caused itching in the past, but no 
adhesions.  Sensory examination was intact.  Regarding the 
right leg, there were two areas of shrapnel scars: one 
measured 3.5 by 1.2 centimeters and the other measured 3.9 by 
0.6 centimeters; the former was white and indented.  Both 
caused itching severe enough to cause bleeding about twice a 
year.  There was no evidence of numbness, tingling, weakness 
or adhesions.  As to the left leg, there was a small scar 
that did not cause itching and another small scar that caused 
itching approximately twice a year.  The neurovascular 
examination was normal, and there was no of evidence of 
atrophy.  On the back, there was a small irregularly shaped 
scar.  There were no adhesions and no muscle weakness, 
atrophy, or pain.  There was minimal low back discomfort on 
extension.  

On completion of the April 2001 VA examination, the examiner 
diagnosed, in pertinent part, occasional low back pain 
(probably due to degenerative disc disease secondary to 
aging) and left hip pain likely due to arthritis and a shell 
fragment wound to the right hip.  The examiner indicated that 
all of the veteran's wounds appeared to have been superficial 
without involvement of the muscles or nerves.  There was no 
scar attachment to muscles, tendons, or joints.  Although 
some scars were indented and some itched, there was no 
evidence of nerve, tendon, or muscle damage.  There was no 
evidence of significant muscle impairment related to shrapnel 
wounds.  Shrapnel wound symptoms were mild.  X-ray studies 
indicated metal fragments in the soft tissue of the mid back, 
anterior to the upper right thigh bone and by the left knee.  

On May 2001 VA neurologic examination, the veteran complained 
of chronic low back pain and of hand tremors, right greater 
than left, that began three years prior.  The veteran 
indicated that he was right handed.  He also indicated that 
hand tremors only occurred during activity.  He reported that 
he drank five cups of coffee a day.  The VA examiner 
indicated that the cause of the tremors could not be 
definitively ascertained, but they were not likely due to 
pre-existing peripheral nerve injury.  

Law and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Nonetheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997.  62 Fed. Reg. 
30,235-240 (June 3, 1997).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that the changes did not significantly affect the 
veteran's case and essentially leave the application of the 
provisions of relevant diagnostic codes unchanged.  

Under 38 C.F.R. § 4.56, concerning factors to be considered 
in evaluating residuals of healed wounds involving muscle 
groups in effect prior to July 3, 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles was a simple wound of 
the muscle without debridement, infection, or effects of 
laceration.  History and complaint included service 
department records of a wound of slight severity or 
relatively brief treatment and return to duty; healing with 
good functional results; and no consistent complaints of 
cardinal symptoms of muscle injury or painful residuals.  
Cardinal or principal symptoms include weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement.  
Objective findings of slight disability include minimal scar; 
slight, if any, evidence of facial defect or of atrophy or of 
impaired tonus; no significant impairment of function, and no 
retained metallic fragments.  38 C.F.R §§ 4.50, 4.56(a) 
(1996).

As revised effective in July 3, 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles is a simple wound of 
muscle without debridement or infection.  The history and 
complaint includes service department record of a superficial 
wound with brief treatment and return to duty; healing with 
good functional results; and no cardinal symptoms of loss of 
power, weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement.  Objective findings of slight 
disability include minimum scar; no evidence of fascial 
defect or of atrophy or of impaired tonus; no impairment of 
function and no retained metallic fragments in muscle tissue.  
38 C.F.R. §§ 4.50, 4.56 (2001).

Under the old regulation, disabilities classified as causing 
"moderate" disability of muscles included a through and 
through or deep penetrating wound of relatively short track 
by a single bullet or small shell or shrapnel fragment.  
History and complaint included evidence of hospitalization 
for treatment of the wound, and objective findings included 
signs of moderate loss of deep fasciae or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R § 4.56(b) (1996).  

Under the revised regulation, disabilities classified as 
causing "moderate" disability of muscles includes a through 
and through or deep penetrating wound of short track by a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
includes service department record or in service treatment 
for the wound; and consistent complaints of one or more of 
the cardinal symptoms of loss of power, weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement 
(in particular functions controlled by the injured muscles).  
The objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56 (2001).  

Under the old regulation, injury causing "moderately severe" 
disability normally resulted from a through-and-through or 
deep penetrating wound by high velocity missile of small size 
or large missile of low velocity.  Objective findings would 
include relatively large entrance and (if present) exit 
scars, situated as to indicate the track of missile through 
important muscle groups.  There would be indications on 
palpation of moderate loss of deep fasciae, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved (compared with the sound side) would give positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
4.56, 4.72 (1996).

Under the revised regulation, the type of injury noted by the 
regulation as causing "moderately severe" disability normally 
resulted from a through-and-through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  History 
and complaint includes service department record or other 
evidence of hospitalization for prolonged treatment of the 
wound, and consistent complaint of cardinal symptoms of loss 
of power, weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would include entrance and (if present) exit scars, 
situated as to indicate the track of missile through one or 
more muscle groups.  There would be indications on palpation 
of loss of deep fasciae, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) would give positive evidence of impairment.  
38 C.F.R. § 4.56 (2001).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107(b) (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Low back shell fragment wounds

The veteran's low back shell fragment wound is rated 20 
percent disabling under Code 5320.  38 C.F.R. § 4.73 (2001).  
Both the previous and amended criteria for Code 5320 pertain 
to Muscle Group XX, which addresses muscle injuries to the 
spinal (cervical, dorsal and lumbar) muscles, with the 
functions of providing postural support to the body and 
extension and lateral movement to the spine.  When the 
disorder is limited to the lumbar region, a 20 percent rating 
is provided for moderate muscle injury.  A 40 percent 
evaluation is provided for moderately severe muscle damage.  
A maximum disability evaluation of 60 percent is provided for 
severe muscle damage.  Id.  

A 40 percent evaluation is not warranted.  The pertinent low 
back symptomatology includes a small irregularly shaped scar 
without adhesions or muscle weakness, atrophy, or pain.  
There is minimal low back discomfort and no indication that 
low back movement is materially impaired.  Furthermore, the 
low back pain of which the veteran complains is attributable 
to degenerative disc disease associated with aging, not to 
residuals of a shell fragment wound.  

The Board has considered the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 (2001) whether or not 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, the Board finds no basis on 
which to assign a higher disability evaluation in that the 
veteran manifests no separate and distinct symptoms of low 
back shell fragment wounds not contemplated in the currently 
assigned 20 percent rating permitted under the Schedule.  The 
Board acknowledges that the veteran has a small scar in the 
low back region.  However, the record indicates that such is 
minor and asymptomatic.  Thus, a separate evaluation for that 
scar is not warranted.

Right (major) hand shell fragment wounds 

The veteran's right hand shell fragment wound disability is 
rated 10 percent disabling under Code 5309, which provides 
the criteria for evaluating impairment of Muscle Group IX.  
Muscle Group IX consists of the intrinsic muscles of the 
hand, the thenar eminence, short flexor, opponens, abductor 
and adductor of the thumb, the hypothenar eminence, and the 
short flexor, opponens and abductor of the little finger.  
The forearm muscles act in strong grasping movements and are 
supplemented by the intrinsic muscles in delicate 
manipulative movements.  The hand is so compact a structure 
that isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Rate on limitation of motion, minimum 10 percent.  38 C.F.R. 
§ 4.73, Code 5309, Note.

The evidence of record indicates that right hand grip 
strength is normal and that there is no right hand weakness, 
scarring, or laceration of the muscles.  The record is silent 
with respect to right hand limitation of motion.  
Furthermore, the evidence does not indicate that the 
veteran's right hand tremors are related to shrapnel wounds.  
As such, no more than a 10 percent evaluation is warranted 
for the veteran's right hand disability.  See Id.

The Board has considered the provisions of Schafrath, supra.  
However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of right hand disability 
attributable to residuals of a shrapnel injury not 
contemplated in the currently assigned 10 percent rating 
permitted under the Schedule.

Left lower leg shell fragment wounds 

The veteran's left lower leg disability is evaluated 10 
percent disabling under Code 5311.  38 C.F.R. § 4.73.  Code 
5311 addresses impairment of Muscle Group XI, i.e., the 
posterior and lateral crural muscles, and muscles of the 
calf.  Code 5311 provides that the function of the muscles in 
Muscle Group XI is propulsion, plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  Under Code 5311, a slight injury to muscle 
group XI warrants a noncompensable evaluation, a moderate 
injury warrants a 10 percent evaluation, a moderately severe 
injury warrants a 20 percent evaluation, and a severe injury 
warrants a 30 percent evaluation.  38 C.F.R. § 4.73.  

The veteran's left lower leg disability does not warrant a 
rating in excess of 10 percent under Code 5311.  Id.  The 
evidence indicates that left lower leg is neurovascularly 
normal.  Furthermore, there is no atrophy, adhesions, muscle 
weakness, or pain.  As such, his disability cannot be 
characterized as moderately severe, and a 20 percent 
evaluation must be denied.  Id.

The Board finds no basis on which to assign a higher 
disability rating as the veteran manifests no separate, 
distinct symptoms of left lower leg disability not 
contemplated in the current 10 percent rating permitted under 
the Schedule.  See Schafrath, supra.  The Board acknowledges 
that the veteran experiences itching in the area of the 
original shell fragment wound about twice a year.  However, 
such symptomatology is insufficient to warrant a separate or 
higher rating.

Right thigh shell fragment wounds 

The veteran's right thigh shell fragment wound is rated 10 
percent disabling under Code 5315.  38 C.F.R. § 4.73.  Under 
that code, a 10 percent evaluation is warranted for moderate 
impairment of Muscle Group XV, the medial thigh group.  A 20 
percent rating is warranted for a moderately severe injury to 
Muscle Group XV, and a 30 percent rating is provided for a 
severe injury to Muscle Group XV.  

A review of the record indicates that no shrapnel is palpable 
in the right thigh, there is no weakness, and no adherence of 
scar tissue to the muscles.  Also, the record reflects that 
the veteran experiences no numbness, tingling, or itching in 
that area.  The sensory examination revealed no 
abnormalities.  The Board finds that the foregoing 
manifestations are consistent with no more than moderate 
impairment of Muscle Group XV.  The foregoing symptomatology 
does not warrant an evaluation of 20 percent which 
necessitates moderately severe symptoms.

The Board has considered the provisions of Schafrath, supra.  
However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of right thigh disability 
attributable to residuals of a shrapnel injury not 
contemplated in the currently assigned 10 percent rating 
permitted under the Schedule.

Right lower leg shell fragment wounds 

The veteran's right lower leg residuals of a shell fragment 
wound are rated 10 percent disabling under Code 5311.  
38 C.F.R. § 4.73.  Relevant symptoms include itching 
approximately twice a year.  There is no evidence of 
numbness, tingling, weakness, or adhesions.  The foregoing 
symptomatology is consistent with no more than moderate 
disability of Muscle Group XI.  As such, the veteran's right 
lower leg disability does not warrant a rating in excess of 
10 percent under Code 5311.  A 20 percent evaluation would 
require moderately severe symptomatology, and the evidence of 
record does not reflect moderately severe disability.  Id.

The Board finds no basis on which to assign a higher 
disability rating in that the veteran manifests no separate 
and distinct symptoms of right lower leg disability not 
contemplated in the current 10 percent rating permitted under 
the Schedule.  See Schafrath, supra.  The Board acknowledges 
that the veteran has itching in the area of the original 
shell fragment wound approximately twice a year.  However, 
such symptomatology is insufficient to warrant a separate or 
higher rating.

Right forearm and right hip shell fragment wound scars 

The veteran's right forearm disability is rated zero percent 
disabling under Code 7805 pertaining to scars, other.  
38 C.F.R. § 4.119 (2001).  Under Code 7805, scars may be 
rated on limitation on function of the part affected.  Id.  
The evidence indicates that the right forearm scar is not 
indented and not attached to the underlying muscles.  No 
other adverse symptomatology is noted.  As such, in the 
absence of impairment of function of the right forearm, a 
compensable evaluation under Code 7805 is not warranted.  
Similarly, with respect to the right hip, limitation of 
function has not been noted on examination.  Thus, a 
compensable evaluation for right hip scars under Code 7805 is 
not warranted.  

The medical data fails to indicate that the veteran's right 
forearm and right hip scarring is poorly nourished with 
repeated ulceration, such that a compensable rating is 
assignable under Code 7803.  38 C.F.R. § 4.118.  Similarly, 
evidence that the scarring is tender or painful on objective 
demonstration is lacking, and, thus Code 7804 is not for 
application.  Id. 

The Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of right forearm or right hip 
scars not contemplated in the current noncompensable 
evaluation permitted under the Schedule.  Schafrath, supra.

As to all of the issues adjudicated above, this is not a case 
where the evidence is in relative equipoise; rather, the 
preponderance of the competent medical evidence of record 
reflects that the veteran's residuals of shell fragment 
wounds and scarring do not merit evaluations in excess of 
those that had already been granted by the RO.  38 U.S.C. 
§ 5107; Gilbert, supra; Alemany, supra.  Indeed, the Board 
notes that by July 2002 letter, the veteran indicated that he 
had no questions or concerns regarding the rating 
determinations that had already been assigned.


ORDER

An evaluation in excess of 20 percent for residuals of shell 
fragment wounds to the low back is denied.

An evaluation in excess of 10 percent for residuals of shell 
fragment wounds to the right (major) hand is denied.

An evaluation in excess of 10 percent for residuals of shell 
fragment wounds to the left lower leg is denied.

An evaluation in excess of 10 percent for residuals of shell 
fragment wounds to the right thigh is denied.

An evaluation in excess of 10 percent for residuals of shell 
fragment wounds to the right leg is denied.

A compensable evaluation for scars due to shell fragment 
wounds to the right forearm and right hip is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

